I concur in the result. The transaction between Larabie Brothers Bankers and Alice Swander was merely an ordinary banking transaction whereby the customer bought a cashier's check, a negotiable instrument, which the bank was obliged to pay upon presentation. There is nothing in the record to distinguish this from any other routine business transaction. When Deer Lodge Trust  Savings Bank personally presented the cashier's check to Larabie Brothers Bank, upon which it was drawn, it had a right and it was its duty to demand and receive payment in legal tender currency, or money. When it accepted anything other than that, it did so on its own risk. When it accepted a draft, it took the *Page 203 
chance of that draft being good. When the draft proved to be bad, it could not fall back upon its own customer, the depositor. When the draft was accepted as payment of the cashier's check, the matter was a closed transaction as far as the customer, the Powell Building  Loan Association, was concerned. It was not interested in that draft. The case is distinguishable on the facts from cases wherein items are sent by mail to out-of-town drawee banks and drafts sent in payment thereof. In such cases the matter is not considered cleared through until all drafts have been paid. Such is not the rule of law applicable here.